TAET, J.
delivered the opinion of the court.
After the plaintiff rested in the opening of his case the defendant moved for a verdict upon the ground that there was no testimony tending to show that the defendant was negligent in receiving or hauling the cars which caused the injury to the plaintiff, nor in cautioning the plaintiff about the work that he was to do. The plaintiff claimed to recover upon both grounds. The cars causing the injury did not belong to the defendant, were not of its construction, but came to it, in the course of its business, from a connecting road. It is difficult to see any distinction between the liability of the defendant in respect of its own cars, and those belonging to another road, coming to it for transportation over its line. If any part of the equipment of a car is not safe and suitable when annexed to its own property, it is doubtful if the statute would compel it to transport cars belonging to others equipped in the same manner. Conceding that the statute imposes an obligation upon the defendant to receive and forward cars coming to it from a connecting line, it may well be questioned whether it could be compelled to receive those dangerous in their construction, or deadly in their use. The defendant urges that in addition to the obligation imposed upon it by statute to receive such cars, that unless it does so, it will lose its through business. Whether such -would be the result is at least problematical. It might be the meairs of compelling connecting roads to provide their cars with suitable equipment. Whatever might be the result in respect of a loss of business, we know of no legal reason for relieving a company from liability for its negligence in order to enable it to retain its business. We think the testimony did not tend to show negligence in the defendant in receiving and forwarding cars equipped with double deadwoods : that with suitable instructions to a brakeman double deadwoods are as safe as single ones; if this was the only question in the case we should be inclined to affirm the ruling of the court below.
*74The important point in the case is the claim of the plaintiff that the defendant neglected to give him suitable instructions in regard to coupling cars equipped with double deadwoods. Upon this claim, the testimony of the plaintiff tended to show that he was employed by the defendant as a brakeman upon one of its freight trains, and when.in-the line of his duty, was injured in an attempt to couple two cars equipped with double dead-woods ; that freight cars are equipped with deadwoods either single or double; that in coupling cars with single deadwoods, the latter do not meet, being prevented from meeting by a shoulder upon the draw-bar, leaving a space between them sufficiently wide for the brakeman to use his arm in handling the coupling pin. That with double deadwoods, when the cars come together, the deadwoods meet. That coupling freight cars is a very dangerous business, with either kind of deadwoods. That he was a young man, ignorant of railroad service, inexperienced in coupling cars, and at the time of the accident had not observed cars with double deadwoods. That defendant employed him, knowing of his ignorance and inexperience, put him at work as brakeman, gave Mm no instructions as to coupling cars, save as to certain danger from cars loaded with lumber.That within a few days he learned to couple cars with single deadwoods, but that in his first attempt to couple double deadwood cars, he lost an arm. That the manner of coupling the two kinds was essentially different, that in coupling cars equipped with double deadwoods the arm and hand must be kept above or below the deadwoods instead of between them as in the case of single deadwoods, as the double ones meet, while the single ones do not. That double deadwood cars were brought onto the defendant’s road daily -in large numbers, that one might reasonably be expected in any train. That about the sixth day of this service, he was called upon suddenly to couple the two parts of a train, and attempted to do it; that the cars were equipped with double deadwoods, and he, not noticing the difference, made the attempt in his usual way; that his arm was *75caugli at once and crushed between the deadwoods. These are the main facts indicated by the ■ plaintiff’s testimony. Did he have the -right to have them submitted to the jury?
When an employer engages one to perform a dangerous service which requires caution and the exercise of peculiar skill, knowing that he is without experience and ignorant of its dangers, it is the duty' of the employer to give the employee suitable instructions and warnings, as to the dangers he is likely to meet in the performance of the services he is engaged in and is required by the employer to .perform. ■ The defendant does not seriously contend against this rule, but insists that at the time of the accident, it -was using all reasonable means to instruct the plaintiff as to the duties of his position, the dangers of the 'work and how to avoid them. But this very fact was one that the plaintiff had the right to have the jury pass upon, for the court cannot say as matter of law that the defendant was fulfilling its duty in respect of instructions. In his few days of service he had learned to couple single deadwood cars, and had been warned of danger from cars loaded with lumber, but his testimony tended to show that he had not been instructed as to double deadwood cars, not even informed of their existence. In > this respect we think it tended to show negligence in the defendant in not giving him suitable instructions as to the manner of coupling them and its dangers. It did not suffice for the defendant to tell the plaintiff, that he must be careful, that the business was highly dangerous; this must have been apparent to any one of ordinary observation. He should have been told in what the dangers consisted and how to avoid them and given suitable instructions as to his duties.
The defendant makes the further objection that the accident was caused by the plaintiff’s own negligence. There is no doubt about the rule of law invoked by the defendant in this respect. Conceding the negligence of the defendant, if that of the plaintiff contributed in the least degree to the accident there can be *76no recovery. But this was not a question for the court as the evidence then stood before it. It was a proper question for the jury. It is true that at the time of the accident the plaintiff could see the drawbars, he could see the double deadwoods, the cars were fast coming together, he had at the most but a few seconds to make any observations or examine the appliances for connecting them. If it was apparent to him at the time, that the deadwoods would meet under any circumstances, the claim of the defendant might be urged with some force, but the question is was he negligent in not observing that they would meet, that the draw-bars were so constructed that they would be pushed back under the cars so that the deadwoods would meet. In all the cars which he had then handled the draw-bars prevented the dead-woods from meeting; he had but a few seconds to observe and act, and to say as matter of law that he was negligent in not noticing that the double deadwoods would meet is to hold him to a rule which we think is too strict. It was for the jury to say whether under all the circumstances he was negligent. It is true that a servant assumes the known and obvious dangers attendant upon his entering and continuing in the employment in which he is engaged, but this rule does not relieve the employer from the duty of giving the servant suitable instructions as to the peculiar dangers of the service. The dangers may be obvious to an experienced brakeman, but an inexperienced one, or one with no instructions may fail in perceiving them. The service is fraught with danger. Railroad statistics show that one brakeman is killed and more than twenty are wounded in the United States daily, in coujDling and uncoupling cars; experts in the service often suffer, much more the ignorant and inexperienced. The equipment of the car which caused the plaintiff’s injury is appropriately denominated the “ deadwood,” for whatever gets between them, is thereafter “ as dead as a door nail.” A brakeman’s body or arm is a frail instrument when used to stop a moving freight train. A master must not expose a servant ignorant of the *77great dangers of the service and inexperienced in the manner of performing them even with his consent to such dangers without instructions and cautions sufficient to enable him to do his work as safely as the circumstances by which he is surrounded permit, he exercising reasonable care and prudence on his part. An experienced man may safely do a service involving obvious danger while certain injury would follow the attempt to do it by one inexperienced or without instructions; an inexperienced man may see the danger but be ignorant of the risk and of the manner of performing the work so as to avoid injury therefrom. This case is a good illustration of the reasonableness of the rule requiring instructions and cautions by a master of the hazard^ of the service, in which the servant is engaged. Had the plaintiff been informed of double deadwoods and shown how to couple cars equipped with them, he would undoubtedly have avoided the injury, the master at least would not have been in fault. An object lesson of thirty minutes duration, would no doubt have been sufficient to teach him the mode of coupling cars equipped with double deadwoods and the dangers incident thereto. The testimony tending to show negligence in the defendant in the respect indicated and that the plaintiff was in the exercise of due care, the case should have been submitted to the jury. In failing to do this there was error in the ruling of the court below, for which the

Judgment is reversed and, cause remanded.